Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00104-CV

   IN RE GUARDIANSHIP OF CHARLES INNESS THRASH, an Incapacitated Person

                      From the Probate Court No. 1, Bexar County, Texas
                                 Trial Court No. 2017PC2912
                          Honorable Oscar J. Kazen, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the appeal as to appellant Brittany A.
Martinez is DISMISSED FOR WANT OF JURISDICTION, and the probate court’s order is
AFFIRMED. Appellants’ request for a stay is DENIED AS MOOT.

       We order that appellees Tonya Barina and Mary C. Werner recover their costs of appeal
from appellants Laura A. Martinez and Brittany A. Martinez, jointly and severally.

       SIGNED December 4, 2019.


                                                 _____________________________
                                                 Beth Watkins, Justice